Citation Nr: 0418213	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  00-14 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 1964 to January 1970.  This appeal to the Board 
of Veterans' Appeals (Board) arises from a rating decision in  
July 1999 by the Muskogee, Oklahoma, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The Board has received copies of additional records 
apparently submitted to the RO or maintained in temporary 
files at the RO during the pendency of the appeal as to the 
PTSD evaluation.  The materials from the veteran's 
representative include a copy of a Statement of the Case 
furnished in April 2003 as to the issues of service 
connection for an astrocytoma, service connection for 
cardiovascular disease, to include residuals of a stroke, and 
entitlement to individual unemployability due to service-
connected disabilities.  A copy of a VA appeal form signed on 
the veteran's behalf on April 11, 2003, was also received.  
These additional issues have not been certified to the Board 
and the RO has not had an opportunity to associate the 
primary records developed during the recent appeal to the 
Court with the veteran's claims folder.  Further, a travel 
board hearing was requested on the document dated April 4, 
2003, with the statement "Will accept videoconference".  
Subsequently, review by a Decision Review Officer also was 
requested.  In addition, the materials include a rating 
decision in April 2003 which denied entitlement to service 
connection for meningitis, to include as a result of exposure 
to herbicides, and a notice of disagreement on that issue 
filed later in April 2003.  These matters are referred to the 
RO for appropriate action, including further hearing 
arrangements.  

In the matter before the Board, in a decision dated January 
30, 2003, the Board denied the veteran's claim on appeal for 
an evaluation in excess of 50 percent for PTSD.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  On a joint motion by 
the veteran-appellant and the Secretary of Veterans Affairs, 
vacated the Board's decision of January 30, 2003.  The case 
has been remanded the matter to the Board for further 
proceedings in accordance with the provisions of the Veterans 
Claims Assistance Act (VCAA) of 2000.  Although the veteran's 
representative indicated in a statement signed on April 7, 
2004, that the veteran might wish to submit additional 
materials for the Board to consider initially in connection 
with his appeal, no further evidence has been received and 
the 90-day period for submitting additional evidence or 
argument has passed.  

For reasons to be discussed, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and its implementing 
regulations (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)), are applicable to the veteran's appeal.  
Essentially, the law provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and inform the parties of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In the Joint Motion for Remand, the parties have determined 
that the RO has not strictly complied with the notice 
requirements under the VCAA, particularly Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, further VCAA 
notification is required.  Accordingly, this case is REMANDED 
to the RO through the Appeals Management Center for the 
following:

1.  The RO should send the veteran a 
letter that complies with the current 
VCAA notification requirements. 
Specifically, the RO should advise the 
veteran of the evidence considered and 
the reasons and bases for the denial of 
his claim, and then inform him of the 
nature of evidence necessary for an 
evaluation in excess of 50 percent for 
PTSD.  He should be informed as to what 
evidence VA will request on his behalf, 
and what evidence he is requested to 
provide.  The RO should also request the 
veteran to submit any evidence in his 
possession that is potentially probative 
of his claim and has not already been 
submitted.  

2.  Following any indicated development, 
the RO should readjudicate the claim 
based on consideration of all the 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




